Title: General Orders, 10 February 1781
From: Washington, George
To: 


                        

                            
                            Head Quarters New Windsor Saturday February 10th 1781.
                            Parole
                            Countersigns
                        
                        The Honorable the Congress have been please to pass the following Resolutions.
                        In Congress January 17th 1781.
                        Congress proceeded to the election of a Paymaster general of the army and the ballots being taken.
                        Mr John Pierce was elected.
                        Whereas by the Plan for conducting the hospital department passed in Congress the 30th day of September last
                            no proper establishment is provided for the officers of the medical Staff after their dismission from public service which
                            considering the Custom of other nations and the late provision made for the officers of the army after the conclusion of
                            the war, they appear to have a just claim to; for remedy whereof and also for amending several parts of the abovementioned
                            Plan.
                        Resolved That all officers in the hospital department and medical Staff hereafter mentioned who shall
                            continue in the service to the end of the war or be reduced before that time as supernumeraries shall be entitled to and
                            receive during life in lieu of half pay the following allowance, vizt.
                        The Director of the Hospital, equal to the half pay of a Lieutenant Colonel.
                        Chief Physician, and Surgeons of the army and hospital and hospital Physicians and Surgeons, purveyor,
                            apothecary and regimental surgeons each equal to the half pay of a captain.
                        That there be allowed to the Purveyor apothecary and Assistant purveyors each forage for one horse.
                        That the Power given in the beforementioned Plan to the Chief Physician and surgeon of the army to remove
                            regimental surgeons and mates, in case of absence without leave shall in future extend no farther than the power of
                            suspension untill such delinquent shall be reported to a proper officer for bringing him to trial by a court martial.
                        That the Apothecary may deliver medicines instruments and dressings and other articles of his department to
                            the Hospitals on orders in writing from a Physician and Surgeon having the care of any particular hospital, where the
                            director or one of the chief Physicians and surgeons shall not be present to give the same.
                        That the power given to the director and Chief hospital Physicians with respect to the appointment of matrons
                            nurses and other persons necessary for the regular management of the hospitals, be extended to each of the Physicians and
                            surgeons of the hospitals, in the absence of the director and chief physicians and Surgeons.
                        In Congress January 26th 1781.
                        Resolved That the Allowance of five dollars ⅌ month to the officers of the army for each retained ration
                            granted by an Act of Congress of the 12th of August last shall commence on the first day of August 1780.
                        That the additional pay of Aids de camp Adjutants and regimental Quarter masters as mentioned in the Act of
                            Congress of the 12th of this instant be drawn in bills of the new emission from and after the first day of August last
                            instead of the 18th day of the same month as mentioned in the above resolutions.
                    